Citation Nr: 1121834	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-49 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the Naval Reserve, followed by a period of active duty naval service from October 1960 through October 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for COPD.  The issue has been broadened on the title page to better reflect the contentions of the Veteran as related to the evidence and in accordance with the dictates of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), which held that VA should consider other disabilities productive of the symptoms complained of by the Veteran when evaluating his or her claim for benefits.  In November 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that, while serving onboard the USS PARCUTIN, he was exposed to asbestos while sleeping under an asbestos-wrapped pipe that was approximately 18 inches above his bunk rack.  He testified he was sure that particles had fallen from the pipe because he bumped his head on the pipe a lot when he was getting up.  He claimed that this asbestos exposure contributed to his having COPD.  He testified that after a few months of exposure to the asbestos-wrapped pipe in service, he started coughing and assumed it was because he was smoking.  He claimed he cut down on his smoking, but continued coughing.  

Service personnel records show that the Veteran was stationed on the USS FIREDRAKE (AE14) from November 1960 through May 1961, and was the assigned to the USS PARCUTIN (AE18) from May 1961 through October 1962.

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  These aforementioned provisions of M21-1 were subsequently rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of service connection under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  Id. at IV.ii.1.H..29a.

VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Review of the claims folder shows that that the required development, regarding a claim based on asbestos exposure, has not been completed.  An attempt to verify whether or not the Veteran was likely exposed to asbestos during his service has not yet been made.  In addition, a VA examination has not been scheduled.  In that regard, the Board notes that in McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims held that a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  With respect to the third factor, there is a low threshold and it is only required that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Here, the Veteran has been diagnosed with COPD, emphysema, and asthma; hence, there is evidence of a current lung disability.  While there is not probative evidence of an injury or disease during service, there is lay testimony in which the Veteran describes possible exposure to asbestos while sleeping under an asbestos-wrapped pipe above his bunk.  There is also evidence of the Veteran's long history of smoking, prior to when he quit in the late 1990s.  Still, accepting the Veteran's lay testimony that he has had respiratory symptoms, including coughing, since service, as credible, the Board finds that the low threshold of an indication that the Veteran's lung disability may be associated with the service has been met.  Thus, since resolution of this matter requires clarification by a medical professional, the Board finds that a remand for a VA examination is required.  

With regard to treatment for his COPD and respiratory problems, the Veteran has indicated that he was first treated approximately 20 years after service by two private medical providers.  It appears that these records have been obtained.  In January 2011, the Veteran submitted records from the Cotton-O'Neil clinic, dated from 1991 through 2000.  

With regard to VA treatment, in November 2010, the Veteran testified that he started receiving VA treatment for his respiratory problems approximately 15 to 20 years prior.  He also testified that the VA doctor who he saw for most of the past 15 to 20 years and had recently retired, did put a note in the Veteran's file to the effect that the asbestos could have had a lot to do with his lung condition.  A review of the record shows that VA treatment records dated from 2001 through 2009 have been associated with the claims folder; however, there is no indication of any opinion to the effect that the Veteran's lung condition was related to asbestos.  Rather, there is a notation, made in September 2007, that the Veteran's COPD was secondary to smoking, as well as another notation in August 2009 that the Veteran denied asbestos exposure.  Thus, it appears that there may be additional pertinent VA treatment records that have yet to be obtained or accounted for - specifically dated prior to 2001 and subsequent to 2009, and perhaps a note from the Veteran's long time treating physician regarding a relationship between the Veteran's asbestos and his lung condition.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether the records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records could be relevant to the claim and are considered in the possession of VA adjudicators, a remand is necessary to attempt to obtain complete and pertinent VA treatment records dated prior to 2001 and subsequent to 2009.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical records for the Veteran pertaining to any treatment for a lung condition, including COPD, as well as pertaining to any opinion rendered regarding asbestos exposure and lung disability.  This should specifically include a search for any pertinent VA treatment records dated prior to 2001 and subsequent to 2009.  Document all attempts to obtain such records.  In addition, a negative reply should be requested.  

2.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during his naval ship service.  Such development should include a determination regarding the extent to which his in-service environment might have exposed him to asbestos.

3.  Arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current lung disability, to include COPD.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should express an opinion regarding the likely etiology of the Veteran's lung disability, and specifically whether the lung disability is at least as likely as not (i.e. there is a 50 percent or greater probability) related to any in service exposure to asbestos.  In offering the opinion, the examiner should comment on the effect of the Veteran's history of smoking in the development of any lung disability.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion. 

4.  Thereafter readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

